IN THE SUPREME COURT OF MISSISSIPPI

                           NO. 2003-IA-00440-SCT

JANSSEN PHARMACEUTICA, INC., AND
JOHNSON & JOHNSON, ET AL.

v.

HATTIE JACKSON, ET AL.

DATE OF JUDGMENT:                  11/25/2002
TRIAL JUDGE:                       HON. JANNIE M. LEWIS
COURT FROM WHICH APPEALED:         HOLMES COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANTS:          DONNA BROWN JACOBS
                                   CHRISTY D. JONES
                                   JOHN C. HENEGAN
                                   ROBERT L. JOHNSON
                                   L. CARL HAGWOOD
                                   CLIFFORD B. AMMONS
                                   ROBERT K. UPCHURCH
                                   WHITMAN B. JOHNSON, III
                                   JULIETTE VERONICA WILSON
                                   AL NUZZO
                                   LAURA G. McKINLEY
                                   MARTIN R. JELLIFFE
                                   THOMAS M. LOUIS
                                   ANITA K. MODAK-TRURAN
                                   KARI LOUISE FOSTER
                                   MICHAEL BRADFORD HEWES
                                   DAVID W. UPCHURCH
                                   JOSIAH DENNIS COLEMAN
                                   JASON EDWARD DARE
                                   B. WAYNE WILLIAMS
                                   DAN W. WEBB
ATTORNEYS FOR APPELLEES:           WILLIAM B. GILL, III
                                   ELIZABETH ANN SANTANGINI
                                   JAMES M. PRIEST, JR.
                                   JOHN F. HAWKINS
NATURE OF THE CASE:                CIVIL - PERSONAL INJURY
DISPOSITION:                       REVERSED AND REMANDED - 09/30/2004
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

        BEFORE COBB, P.J., CARLSON AND DICKINSON, JJ.

        DICKINSON, JUSTICE, FOR THE COURT:


¶1.     Hattie Jackson and thirty other Mississippi Plaintiffs (“Plaintiffs”) filed suit on July 19, 2002, in the

Circuit Court of Holmes County, Mississippi, alleging injuries they claim were caused by the prescription

medication Propulsid. The suit was filed against Janssen Pharmaceutica, Inc. (“Janssen”), Johnson &

Johnson(“Johnson”), 27 prescribing physicians, and 15 drug stores/pharmacies (collectively “Defendants”).

Only three Plaintiffs are from Holmes County. Plaintiffs sought compensatory damages from all the

Defendants and punitive damages from Defendants Janssen and Johnson.

¶2.     On September 27, 2002, Janssen and Johnson filed a Motion to Sever and Transfer Venue for

Separate Trials alleging that joinder was improper under M.R.C.P. 20. They requested the court sever

the non-resident plaintiffs and transfer each plaintiff to the appropriate venue for separate trials.

¶3.     On November 25, 2002, the trial court denied the Defendants’ Motion to Sever and Transfer for

Separate Trials. We granted Janssen and Johnson permission to appeal from that from that interlocutory

order. See M.R.A.P. 5.

                                                  FACTS1

¶4.     Propulsid is a prescription medication manufactured by Janssen Pharmaceutica, Inc., used to treat

gastroesophageal reflux disease (GERD). The Food and Drug Administration (FDA) approved Propulsid

for sale in the United States in July 1993, after 12 years of research and clinical testing and more than five

years of use in Europe by millions of patients. The 1993 package insert noted that there had been rare

        1
        These facts are taken verbatim from the Janssen Pharmaceutica, Inc. v. Armond, 866 So.
2d 1092, 1095 (Miss. 2004).

                                                       2
reports of tachycardia (rapid heartbeats) in patients taking Propulsid, but no incidents involving serious

injury or death. In late 1994, Janssen received two reports of patients who experienced a potentially fatal

heart arrhythmia known as "torsades de pointes." These patients were also taking the drug ketoconazole,

an antifungal medication. After a drug interaction study was performed, a new package insert was issued

in February 1995, warning against taking Propulsid with this and other medications. During the seven years

after FDA approval for sale in the U.S., the package insert for Propulsid was revised five times: in February

1995, October 1995, June 1998, May 1999 and January 2000. Along with the new package inserts,

Janssen sent hundreds of thousands of "Dear Doctor" letters to inform physicians and pharmacists of the

revised safety information. During the period from 1993 to 2000, there were reports of about 300 cardiac

events among the approximately ten million patients given Propulsid in the United States. Due to the

potential seriousness of such an event, Janssen decided to make Propulsid available only through an

investigational limited access program in May 2000. Janssen claims that this decision to withdraw Propulsid

fromcommercial distribution has sparked thousands of claims across the country that Propulsid has caused

all manner of injuries.

                                                 ANALYSIS

¶5.       The issues raised in the case sub judice are the same issues raised and discussed in Janssen

Pharmaceutica, Inc. v. Armond, 866 So. 2d 1092 (Miss. 2004). In Armond, we determined that

joinder was improper and that the trial court abused its discretion in denying the motion to sever and

transfer. Thus, Armond controls the disposition of all issues raised in the case sub judice. Accordingly,

we find that the plaintiffs in the case sub judice do not share a single, distinct litigable event and may not be

joined.

                                              CONCLUSION

                                                       3
¶6.     For these reasons, we reverse the circuit court's order denying the defendants' motion to sever and

transfer for separate trials, and we remand this case for severance of all claims against defendants with no

connection to the Holmes County plaintiffs, and we instruct the trial court to transfer the severed cases to

those jurisdictions in which each plaintiff could have brought his or her claims without reliance on another

of the improperly joined plaintiffs. We further instruct the trial court to sever the improperly joined Holmes

County plaintiffs for separate trials.

¶7.     REVERSED AND REMANDED.

     SMITH, C.J., COBB, P.J., AND CARLSON, J., CONCUR. EASLEY, J., CONCURS
IN PART AND DISSENTS IN PART WITHOUT SEPARATE WRITTEN OPINION.
WALLER, P.J., DIAZ, GRAVES AND RANDOLPH, JJ., NOT PARTICIPATING.




                                                      4